t c memo united_states tax_court dale c and jacqueline l holt petitioners v commissioner of internal revenue respondent docket no filed date stephen d willey for petitioner james f prothro for respondent memorandum findings_of_fact and opinion pajak special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure together with an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for the taxable_year all section references are to the internal_revenue_code in effect for the year in issue on brief respondent conceded that petitioners are not liable for the accuracy-related_penalty therefore the only issue which the court must decide is whether a disability percentage rating issued by the veterans' administration entitles petitioners to exclude any portion of a length of service military retirement pension service pension under sec_104 a if the exclusion is denied then due to the resultant increase in income petitioners' schedule a limitation must be adjusted by the amount of dollar_figure in accordance with respondent's determination in the notice_of_deficiency petitioners did not contest this issue at trial or on brief findings_of_fact some of the facts in this case have been stipulated and are so found petitioners resided in arlington texas at the time they filed their petition they filed a joint federal_income_tax return for in petitioner dale c holt petitioner retired from the united_states air force air force as a colonel petitioner served on active_duty from date until date he received a retirement pension for his length of service and not for any disability after retirement petitioner applied for nontaxable disability benefits from the veterans' administration va petitioner executed a va form veteran's application_for compensation or pension in doing so petitioner waived that portion of his service pension from the air force which was equal to the compensation which might be awarded by the va this waiver is required to prevent veterans from receiving double benefits from both the va and a branch of the military for the same military service the va awarded petitioner an initial disability rating of va percent for a chronic back ailment the va percentage rating equals a dollar amount based on va charts this service-connected disability rating was subsequently increased to a va percent in in addition to the back ailment petitioner has degenerative arthritis and spinal disk shrinkage with a bulging disk in petitioner received dollar_figure in service pension pay from the air force the defense finance and accounting service sent petitioner statements on which the dollar_figure figure was clearly labeled as taxable_income petitioner also received dollar_figure from the va for disability benefits in a notice dated date from the va the va stated that va compensation disability benefits is not taxable but that retirement pay service pensions which is based on age or length of service is taxable on their return petitioners reported total income of dollar_figure apparently petitioner's ailments did not prevent him from working in petitioner earned dollar_figure from american airlines inc dollar_figure from aviation crew training inc and dollar_figure from american trans air inc petitioners excluded from gross_income the full amount of the va disability benefits dollar_figure and dollar_figure of the service pension income petitioners utilized the following formula petitioners took their gross retirement pay of dollar_figure and divided it by percent to reach dollar_figure this dollar_figure was then multiplied by the va percent determined disability to reach a disability exclusion of dollar_figure this amount was adjusted by subtracting the amount of retirement pay that had been waived due to va disability benefits of dollar_figure the resulting dollar_figure was characterized as an adjusted exclusion by petitioners petitioners then subtracted the dollar_figure from form 1099-r taxable_income of dollar_figure to reach a calculated taxable_amount of dollar_figure respondent determined that the total taxable pension from the defense finance and accounting service cleveland center was dollar_figure which is the amount reported on the form 1099-r from that source respondent also determined that petitioners underreported their service pension by dollar_figure opinion petitioners believe that they were entitled to exclude the service pension payments from their income based on conferences with internal_revenue_service irs personnel that occurred in or from those conversations petitioners thought that they could follow a sergeant jones example from irs publication your federal_income_tax publication that was distributed for the preparation of tax returns in petitioners amended their returns for and in accordance with their beliefs thereafter they filed each year's return in the same manner until the taxable_year the irs accepted these computations on the return petitioners continued their course of action but as noted respondent disallowed the exclusion of dollar_figure from their gross_income petitioners argue that the va percent disability rating gives them the opportunity under sec_104 to exclude from their service pension an amount based on the percent disability rating for injuries resulting from active_service in the armed_forces petitioners also assert that since they relied on advice from irs personnel who directed them to use publication respondent should not be allowed now to change position regarding petitioners' use of this computation method respondent's position is that service pensions based on length of service are not excludable from gross_income under sec_104 a sec_104 provides an exclusion_from_gross_income for amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country under sec_104 sec_104 will not apply to an individual unless one of four criteria is satisfied one criterion is that the individual be a member of an organization referred to in sec_104 a on or before date sec_104 b because petitioner was a member of the air force on date he meets that criterion however sec_104 applies only to payments received for personal injuries or sickness petitioner has the burden of proving that the pension payments that he received were for a disability incurred during his active_service in the military 17_tc_830 as the court there stated retirement pay for length of service is not exempt from taxation id petitioner's air force record clearly states that his retirement was based on years_of_service not on disability the record contains no evidence that petitioner was on a disability pension petitioner has attempted to use the va disability rating to justify his position that he could have received a disability retirement pension at the time of his retirement petitioner's argument is not supported by the evidence in the record this court has previously considered similar arguments and has ruled that payments under service pensions should be included in income regardless of the existence of a va disability determination 49_tc_57 sidoran v commissioner tcmemo_1979_56 affd 640_f2d_231 9th cir in these cases we held that a va disability determination does not prove that a portion of a pension is received for injuries sustained during active_service moreover the va percentage of disability determination and petitioner's subseguent election have already resulted in a specific benefit which was excluded from petitioners' income petitioners cited 250_f2d_147 4th cir revg 26_tc_1221 and 119_fsupp_421 both cases involved veterans who retired from active_duty and received service pensions however those veterans were then recalled to active_duty and subsequently found to be incapable of remaining on active_duty due to service-connected injuries in the instant case petitioner was not recalled to active_duty after his retirement nor was he ever found to be incapable of remaining on active_duty due to his injuries therefore these cases are not controlling petitioners also relied on revrul_78_161 1978_1_cb_31 and the sergeant jones example from an outdated irs publication as authority for their treatment of the service pension income revrul_78_161 is inapplicable on its face since it relates to a retroactive va disability rating which is not involved in the present case rather petitioners are trying to exclude an amount in excess of the amount allowed by the va furthermore publication clearly states that service pension payments based on age or length of service are taxable it also states that disability retirement pensions based on percentage of disability are excluded from gross_income the sergeant jones example in publication is inapplicable to petitioners that example involves disability retirement pay and in no way supports petitioners' position even if the example in publication were applicable irs publications are only guides for taxpayers statutes regulations and judicial decisions will govern zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir french v commissioner tcmemo_1991_417 petitioners' final argument is that respondent should not be allowed to change the treatment of the service pension because petitioners relied on advice from irs personnel and were previously allowed the exclusions unfortunately for petitioners respondent is not precluded from correcting mistakes made in the interpretation of the law 54_tc_767 to the extent that any of petitioners' other arguments were not addressed by this court we have considered them and find them to be without merit because a va disability determination does not convert a service pension into a disability pension we find that petitioner did not receive his service pension for personal injuries sustained in the course of active_duty in the air force accordingly we sustain respondent's determination that the service pension is taxable to petitioners in its entirety decision will be entered for respondent as to the deficiency and for petitioners as to the penalty
